       Case 1:21-mj-00005-GMH Document 13 Filed 02/03/21 Page 1 of 10




                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

      v.

Matthew Sharp                       Crim No.: 1:21- mj-0005

            Defendant.

              DEFENDANT’S MOTION FOR CONDITIONAL
                      PRETRIAL RELEASE

     Defendant by and through undersigned counsel, respectfully moves

this Court, pursuant to the Bail Reform Act of 1984, 18 U.S.C. 3141 et seq.,

to release the defendant into the third-party custody of his father and commit

him to the supervision of a High Intensity Supervision Program (HISP) with

GPS monitoring by local Pretrial Services. The defendant requests that he

be placed on house arrest with no curfew so that he only remains in the

house. In support of this request the defense states the following:

                                     FACTS

      Defendant is before the court charged with distribution of child

pornography and conspiracy to do the same. Admittedly this conduct

warrants serious concern. The defense acknowledges that the alleged

conduct is harmful. However, it should be noted that there is no indication

that the defendant created any of the pornographic images at issue. Nor Is
        Case 1:21-mj-00005-GMH Document 13 Filed 02/03/21 Page 2 of 10




there any indication in the statement of facts that the defendant ever

participated in any abusive conduct with children, nor that he attempted to

arrange any actual contact with children nor that he did anything to facilitate

or arrange such conduct for others. This is not intended to minimize the

danger of defendant’s alleged conduct in the instant case. However, in

assessing what potential danger to the community defendant’s release

poses, it must be noted that at no time is he alleged to have planned,

facilitated or attempted to commit any actual physical abuse of any child.

His crime is strictly of a voyeuristic nature, including the dissemination of

this material.

                                    DEFENDANT

      The defendant is 19 years old. He has absolutely no prior contact with

the criminal justice system. He had been gainfully and steadily employed

prior to his arrest in this case. He graduated High School, has taken some

college courses and had already risen to the level of being a manager at an

Arby’s restaurant prior to his arrest. He is clearly not someone who is

oriented towards a criminal lifestyle, quite the contrary. At the time of arrest,

he had already made plans to transfer to another job with greater potential

for upward mobility at Kettering Hospital where his father is employed. He

also had made arrangements to take some college courses to better
        Case 1:21-mj-00005-GMH Document 13 Filed 02/03/21 Page 3 of 10




himself.

      Significantly, prior to his arrest in this case the defendant seems to

have “moved away” from his involvement in the conduct at issue. As noted

in his father’s letter to this court the defendant had stopped participating in

the online activity that is at the heart of this case.

      The defendant has lived with his father since he was 4 years old and

his father gained custody of him. His father is remarried, defendant has a

close relationship with his stepmother and father. They provide a stable and

supportive family home. As noted in his father’s letter, Defendant moved out

of the family home when he was 18 but is welcome to return to the family

home where he will be under the strict supervision of his father.

      The defendant has lived in Dayton, Ohio with his family since he was

4 years old. The Pretrial Services Office for Dayton, Ohio, has reviewed the

defendant’s case and are prepared to supervise him on pretrial release. Ms.

Marie Sebatware (marie_sebatware@ohsp.uscourts.gov) has confirmed

that her office is prepared to supervise Mr. Sharp if he is released into the

community. They will abide and enforce whatever conditions the Court

imposes. They are initially proposing that he remain under house arrest with

no internet access. Based on how he does it is anticipated that modification

is likely to be sought in the future to allow defendant to go to work, possibly
           Case 1:21-mj-00005-GMH Document 13 Filed 02/03/21 Page 4 of 10




take online courses and participate in remote therapy with a psychologist.

This will not be done without the Court’s approval.

                         PROPOSED RELEASE CONDITIONS

        The defense is proposing that the defendant be released into the

supervised custody of his father, Mr. James Richard Sharp. His father has

agreed that he will assure that the defendant is transported to attend all

court proceedings. The defendant will reside with his father and stepmother

at the family home in Dayton, Ohio. The father is prepared to monitor the

defendant’s activities, to assure that the defendant complies with all

conditions of release and report any violations to the Pre-Trial Services

officer.

        Ms. Marie Sebatware of the Dayton Federal Court Pretrial Services

Office has evaluated and agreed to supervise the defendant if released.1

The defendant will remain on house arrest and not leave the family home for

any reason. The defendant will have no internet access through any device

while on release. The defendant’s father is an IT project manager for

Kettering Hospital and works from home. He will be available to supervise

the defendant throughout the day. The defendant’s father has agreed that

defendant shall not have access to the internet nor any electronic device


1 Ms.   Sebatware’s Pretrial report is being submitted with this Motion.
        Case 1:21-mj-00005-GMH Document 13 Filed 02/03/21 Page 5 of 10




while on release if that is the condition the court imposes on the release2.

Pretrial services worker Marie Sebatware has advised that they have the

ability to place defendant on a GPS monitoring system so that if he does

leave the home they will be notified immediately. The defense incorporates

the letter from the defendant’s father which is being submitted along with

this Motion as well as the character references for the defendant’s father

which attest to his suitability to serve as a third-party custodian.

                   MEMORANDUM OF LAW AND ARGUMENT

      Defendant submits that the order of detention should be vacated and

that this court should set conditions of release in this case. The Bail Reform

Act ("the Act"), 18 U.S.C. §§ 3142, et.seq., creates four bail options: release

on personal recognizance, release on conditions, temporary detention and

pretrial detention. The Act mandates pretrial release on personal

recognizance or unsecured bond ("shall order the pretrial release. . . .", 18

U.S.C. § 3142(b)) unless the court determines that release will not

reasonably assure the person's appearance or will endanger the safety of



2 The defendant’s father has agreed to remove all PCs, tablets, any device
which could connect to the internet so that defendant could not have
access to them. The father has his own computers in the home but they
are password protected and the defendant could not be able to access
them. Given that he is an IT professional he could assure defendant does
not have the ability to access the father’s computer.
       Case 1:21-mj-00005-GMH Document 13 Filed 02/03/21 Page 6 of 10




any person or the community. When personal recognizance or an

unsecured bond is determined to be inadequate to guarantee appearance

or safety, the Act still mandates release ("shall order the pretrial release...”,

18 U.S.C. § 3142(c)) subject to specified conditions. The conditions must be

the least restrictive conditions necessary to reasonably assure the

defendant's appearance and the community's safety. United States v.

Fortna, 769 F.2d 243 (5th Cir. 1985), cert. denied, 479 U.S. 950 (1986).

      There are several factors in the instant case which demonstrate that

there are conditions of release which would both guarantee Defendant’s

appearance and assure the safety of the community. Regarding safety,

there is no indication that defendant ever participated or planned to sexually

abuse anyone. If he is denied any access to the internet, he could not be

in a position to obtain or disseminate the distribution of child pornography.

He will be living in a home solely with his father and stepmother so there will

not be any contact with any potential victim. Defendant has substantial ties

to his community. He is a lifelong resident of the area having lived there

since he was 4 years old. His family all reside in the area.

      There is no indication the defendant poses any flight risk. He has

been cooperative with law enforcement since his arrest, never attempted to

flee or avoid capture. Additionally, his father has agreed that he will assure
       Case 1:21-mj-00005-GMH Document 13 Filed 02/03/21 Page 7 of 10




the defendant is transported from Ohio to any court proceedings.

      Congress enacted the Bail Reform Act of 1984 to give courts the

authority to consider factors such as the likelihood of flight and community

safety in making release determinations. In passing the Act, however,

Congress did not intend to authorize the wholesale pretrial incarceration of

all persons accused of criminal offenses. Indeed, the Act expressly provides

that "[n]othing in this section shall be construed as modifying or limiting the

presumption of innocence." 18 U.S. Code Section 3142(j). To the contrary,

the passage of the pretrial detention provision of the 1984 Act bespeaks a

recognition that "there is a small but identifiable group of particularly

dangerous [persons] as to whom neither the imposition of stringent release

conditions nor the prospect of revocation of release can reasonably assure

the safety of the community or other persons. It is with respect to this limited

group ... that the courts must be given the power to deny release pending

trial." S. Rep. No. 225, 98th Cong., 1st Sess. 6-7, reprinted in U.S. Code

Cong. & Ad. News 3189 (emphasis supplied). Notwithstanding the charge at

issue, defendant should not be considered to be within that limited group. It

is apparent from the Act's legislative history, as well as the statutorily

mandated consideration of the least restrictive alternatives to detention, that

Congress contemplated pretrial detention of only a small percentage of the
        Case 1:21-mj-00005-GMH Document 13 Filed 02/03/21 Page 8 of 10




individuals awaiting trial.

      The legislative history of the Act also stresses that '[t]he decision to

provide for pretrial detention is in no way a derogation of the importance of

the [accused's] interest in remaining at liberty prior to trial. It is anticipated

that [pretrial release] will continue to be appropriate for the majority of

federal defendants." Id. at 7, 12, reprinted in, 1984 U.S. Code Cong. & Ad.

News 3189. Defendant is among that majority for whom a combination of

conditions short of detention without bond can be fashioned to "reasonably

assure" the safety of the community and his appearance for trial. United

States v. Orta, 760 F.2d 887 (8th Cir. 1985). See also 18 U.S.C.

§3142(c)(1)(B) (judicial officer shall order the pretrial release of an accused

"subject to the least restrictive further condition or combination of conditions,

that such judicial officer shall determines will reasonably assure the

appearance of the person as required and the safety of any other person

and the community") (emphasis supplied).

      Courts have recognized that, consistent with the intent expressed in

the 1984 Act's legislative history, the statutory scheme of Section 3142

continues to favor release over pretrial detention. See U.S. v. Orta, 760

F.2d at 890-892; United States v. Miller, 625 F. Supp. 513, 516-17 (D.Kan.

1985). In the instant case defendant’s continued detention without bond is
       Case 1:21-mj-00005-GMH Document 13 Filed 02/03/21 Page 9 of 10




not the least restrictive alternative case; there are conditions available that

will assure the community's safety and his return for future court dates.

See United States v. Xulam, 84 F.3d 441 (D.C. Cir. 1996).


      Title 18 U.S.C. Section 3142(e) provides for pretrial detention if the

government is able to show that no condition of release will reasonably

assure the accused's appearance as required and the safety of any other

person or the community. See United States v. Salerno, 481 U.S. 739, 741

(1987).


      Here there are conditions available which will reasonably assure the

defendant’s presence and safety of the community. There is no reason to

believe that his release presents any flight risk. The conditions of release

place the defendant in a position where he would be unable to do anything

dangerous in the community. While on house arrest, he will not be in

contact with any potential victims, noting that there is no indication he ever

participated or showed a predilection to actually engage in such conduct.

Without internet access there is no forum for him to engage in the conduct

that is at issue here.


      WHEREFORE for the foregoing reasons, and any others which may

appear at a full hearing on this matter, and any others this Court deems just
      Case 1:21-mj-00005-GMH Document 13 Filed 02/03/21 Page 10 of 10




and proper, defendant through counsel, respectfully requests that he be

released on condition that he remain in house arrest in his father’s home,

without internet access and on GPS supervision by the Dayton, Ohio

pretrial services.


                                          Respectfully submitted,

                                     _______/s/____________
                                     Jonathan Zucker # 384629
                                     37 Florida Av. NE
                                     Suite 200
                                     Washington, DC 20002
                                     (202) 624-0784
                                     jonathanzuckerlaw@gmail.com
                                     Counsel for Matthew Sharp
                        CERTIFICATE OF SERVICE


       I certify that on February 3, 2021, I caused a copy of the foregoing
Memorandum to be filed with the Clerk using the CM/ECF System which
will send notification of this filing to all parties.
Courtesy copies were sent by email to the assigned AUSAs.
                                          ___/s/___________________
                                          Jonathan Zucker
